CERTAIN PORTIONS OF THIS LETTER HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED PURSUANT TO RULE 83 OF THE COMMISSION’S RULES ON INFORMATION AND REQUESTS WITH RESPECT TO THE OMITTED PORTIONS. OMITTED INFORMATION HAS BEEN REPLACED IN THIS LETTER WITH A PLACEHOLDER IDENTIFIED BY THE MARK “*”. May 4, 2012 Via EDGAR U.S. Securities and Exchange Commission Cecilia Blye, Chief Office of Global Security Risk Division of Corporation Finance treet, NE Washington, D.C. 20549 Re: Colfax Corporation Form 10-K for the Fiscal Year Ended December 31, 2011 Filed February 23, 2012 File No. 1-34045 Dear Ms. Blye: On behalf of Colfax Corporation (“the Company” or “we,” “us,” or “our”), this letter is in response to the staff’s comments, dated March 21, 2012, regarding certain risk factors identified in the Company’s Form 10-K for the Fiscal Year Ended December 31, 2011.The responses to the staff’s comments are numbered to correspond to the comments in your letter. 1. Please update us on your contacts with Iran, Syria, Sudan and Cuba since your letters to us of March 11, 2008 and April 4, 2008.We note the disclosure that your board prohibited sales to Iran in 2010, but we note also that Allweiler’s website provides contact information for sales in Iran and ESAB Middle East’s website provides contact information for a dealer in Iran called ESAB Iran.We also note that your website lists contact information for Syria; that Allweiler’s website lists contact information for sales in Syria and Sudan; and that ESAB Middle East’s website lists contact information for a dealer in Syria. As you know, Iran, Syria, Sudan and Cuba are designated as state sponsors of terrorism by the State Department and are subject to U.S. economic sanctions and export controls.Please tell us about any contacts with these countries since your 2008 letters, including past, current and anticipated contacts through affiliates, subsidiaries, distributors, resellers or other direct or indirect arrangements.Describe any services or products you have provided to Iran, Syria, Sudan and Cuba, and any agreements, commercial arrangements, or other contacts you have had with the governments of these countries or entities controlled by them. Response: The Company has very limited contacts with Iran, Sudan, and Syria (the “sanctioned countries”) through sales by the Company’s independently operated non-U.S. subsidiaries to customers located in those countries.1The Company believes that these non-U.S. activities are either not subject to or are in compliance with U.S. laws and regulations.Further, the non-U.S. subsidiaries do not maintain offices, assets, or employees in the sanctioned countries. On January 13, 2012, the Company acquired Charter International, plc, a Jersey corporation with headquarters in Ireland.Charter’s two business divisions, ESAB and Howden, continue to operate as independent non-U.S. subsidiaries of the Company. As described in more detail below, we do not believe that our non-U.S. subsidiaries’ activities in the sanctioned countries, either individually or in the aggregate, are material to our overall financial performance or constitute a material risk to our investors.In reaching this conclusion, the Company has considered quantitative factors, including the fact that sales to the sanctioned countries represented *.We have also considered qualitative factors that, as discussed below, include compliance with U.S. laws and regulations, and the commercial, non-military nature of the sales. Compliance Program The Company maintains a comprehensive trade compliance program designed to ensure that the Company and its subsidiaries comply with applicable trade laws and regulations, including U.S. sanctions programs.Pursuant to this program, sales to Cuba, Iran, Sudan, and Syria are prohibited from all U.S. companies.Non-U.S. subsidiaries are prohibited from dealing with Cuba and engaging new business in Iran. Any sales to Sudan and Syria must be vetted by foreign subsidiaries through the Company’s compliance program to ensure compliance with U.S. and other applicable sanctions and trade laws.This program, among other controls, prohibits U.S.-origin content from being sold to U.S.-sanctioned destinations, prohibits U.S. person involvement in any transaction with a sanctioned country, and is designed to prevent impermissible transactions with a prohibited or denied party under the applicable regulations.These procedures are implemented through a variety of compliance tools, including policies, ERP system screening and compliance holds, and extensive employee training and awareness. 1 There were no sales to Cuba during the period of review. Policies The Company prohibits all sales to sanctioned countries from any U.S. operation.All non-U.S. subsidiaries are prohibited from engaging any new business in Iran pursuant to a policy adopted by our Board in March 2010.The Company also prohibits its U.S. businesses, U.S. personnel, and any employees of non-U.S. subsidiaries who are U.S. persons from participating in, approving, or otherwise facilitating any aspect of the business activities in any U.S.-sanctioned country. Prior to their acquisition by the Company, ESAB and Howden maintained a compliance program designed to prevent violation of applicable sanctions laws, including applicable U.S. sanctions programs.*.Since their acquisition by the Company, ESAB and Howden are being integrated into the Company’s trade compliance program.This program is designed to ensure compliance with all U.S. trade regulations, including U.S. sanctions on Cuba, Iran, Sudan, and Syria. Website References Your letter identified several Company website references to sales contacts in Iran, Syria, and Sudan: Allweiler’s website provides contact information for sales in Iran and ESAB Middle East’s website provides contact information for a dealer in Iran called ESAB Iran. Prior to acquisition by the Company, we understand that ESAB ended direct contacts in Iran, including the Iran sales office referenced in your letter, which was liquidated in early 2012.Accordingly, that sales office is no longer active and has been removed from the ESAB’s website.*. Pursuant to the Company’s policy prohibiting new direct or indirect business in Iran, Allweiler has ended its relationship with distributors in Iran.That sales contact has been removed from Allweiler’s website. We also note that your website lists contact information for Syria; that Allweiler’s website lists contact information for sales in Syria and Sudan; and that ESAB Middle East’s website lists contact information for a dealer in Syria. As of January 2012, we understand that ESAB has stopped taking any new direct or indirect business in Syria.ESAB terminated its relationship with the dealer in Syria and has removed that contact information from its website.Additionally, the sales contact in Syria has been removed from the Company’s, Allweiler’s, and Houttuin’s websites.The listing for sales contact information in Sudan has also been removed from Allweiler’s website.The Company has also instructed its third-party distributor based in Egypt to remove Syria and Sudan references from its website and expects the removal to be completed shortly. Colfax Corporation: U.S. Businesses No U.S. subsidiary of the Company has engaged in direct or indirect transactions with the sanctioned countries in the past four fiscal years and first quarter of 2012 pursuant to the Company’s trade compliance program.The Company’s U.S. businesses have no other past, current, or anticipated contacts with the sanctioned countries. Completed Sales Q1 2012 Colfax Fluid Handling Iran $0 $0 $0 $0 $0 Syria $0 $0 $0 $0 $0 Sudan $0 $0 $0 $0 $0 ESAB North America N/A N/A N/A N/A Iran $0 Syria $0 Sudan $0 Howden North America N/A N/A N/A N/A Iran $0 Syria $0 Sudan $0 Total $0 $0 $0 $0 $0 Percent of Total Net Sales 0% 0% 0% 0% 0% Colfax Corporation: Non-U.S. Businesses2 As of the first quarter of 2012, there are no sales by the Company’s Colfax Fluid Handling independent non-U.S. business to Iran, Syria, or Cuba, and only a small volume of sales to Sudan, based on a review of sales data.There are no outstanding contacts between the Colfax Fluid Handling division and the sanctioned countries.*. 2*. * *3 *4 * 2. Please discuss the materiality of your contacts with Iran, Syria, Sudan and Cuba described in response to the foregoing comment and whether those contacts constitute a material investment risk for your security holders.You should address materiality in quantitative terms, including the approximate dollar amounts of any associated revenues, assets, and liabilities for the last three fiscal years and the subsequent interim period.Also, address materiality in terms of qualitative factors that a reasonable investor would deem important in making an investment decision, including the potential impact of corporate activities upon a company’s reputation and share value. The Company believes that its contacts with sanctioned countries, both individually and in the aggregate, are not material to the Company’s overall financial performance and do not constitute a material risk to the Company’s reputation or to the Company’s security holders.This determination is based on quantitative and qualitative considerations, as detailed below. Quantitative Considerations Based on a review of the Company’s sales data described above, including direct and indirect sales to Iran, Sudan, and Syria, the Company believes that its contacts with sanctioned countries are not quantitatively material.As detailed in the table below, sales to sanctioned countries constitute a small fraction of the Company’s total net sales over the requested period of review.*. 3 *. 4 *. *
